1.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allione et al 2015/0241714 in view of Blum et al 5,861,934 for reasons of record noting the following.
While Allione et al may indeed teach that the refractive indices of the starting optical system and the complementary optical element are “similar (or even close)” at paragraph 0067, there is no indication in the reference as to exactly how close the refractive indices are.  Indeed, one might judge an index that differs by .1 as set forth in the instant claims to be similar, or even close.  Blum et al in fact teaches a method to “achieve minimum internal reflection” (col. 6, lines 10-12) by using a transition layer, a problem noted by Allione et al when using two different materials for a lens—ie, see paragraph 0067.  Hence, Blum et al provides a solution to any possible reflection at the interface due to the use of two different materials in a lens as noted in Allione et al.  One of ordinary skill in this art would not have had any problem modifying Allione et al with the teaching of Blum et al.  In fact, it would have been quite reasonable that one of ordinary skill would have considered Blum et al in eliminating/minimizing any interface reflection between the two optical elements of Allione et al.  

3.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
4.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
     
 /MATHIEU D VARGOT/ Primary Examiner, Art Unit 1742